Title: From Alexander Hamilton to Nathan Rice, 8 April 1800
From: Hamilton, Alexander
To: Rice, Nathan



Sir
N York April 8th 1800

The Deputy Pay Master General, in a conversation which I have just had with him, stated to me that altho near three thousand dollars were due to the fourteenth regiment on the thirty first of October, yet pay and muster rolls were not received by him untill the close of January when no time was lost in taking the necessary measures for a settlement. He further states to me that pay and muster rolls were not received for the months of November and December till a few days ago. Of course the troops have had no pay for five months past. Discontent among the men is a natural effect of such delays. The commanding officer should be particularly careful to prevent them. I would thank you to inform me what has been the cause of delay, in sending the necessary vouchers to the D P M General.
Col Rice

